Exhibit 10.1

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS

EXHIBIT BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED. [***]

PROMISSORY NOTE

 

US$20,000,000    June 3, 2019

MERIDIAN BIOSCIENCE CANADA INC., a legal person governed by the laws of British
Columbia and having its principal place of business at 100-360 rue Franquet,
Québec (Québec), G1P 4N3, herein acting and represented by [***], its duly
authorized representative for the purposes hereof as he so declares;

(hereinafter the “Obligor”)

GENEPOC INC., a legal person governed by the Canada Business Corporations Act
and having its registered office at 100-360 rue Franquet, Québec (Québec), G1P
4N3, herein acting and represented by [***], its duly authorized representative
for the purposes hereof as [***] so declares;

(hereinafter the “Holder”)

(the Obligor and the Holder are hereinafter collectively referred to as the
“Parties”)

 

1.

Reference

This Note (as defined below) is being issued in accordance with section 2.02
(b) (ii) of the Share Purchase Agreement amongst inter alios the Obligor, the
Holder and Meridian Bioscience, Inc. dated April 29, 2019 (the “Purchase
Agreement”). Capitalized terms used but not otherwise defined in this Note have
the same meanings ascribed to them in the Purchase Agreement.

 

2.

Note Amount

FOR VALUE RECEIVED, the Obligor, hereby promises to pay to or to the order of
the Holder, on each Maturity Date (as defined below), the sum indicated in
Schedule A hereto which as of the date hereof amounts to twenty million dollars
(US$20,000,000) in lawful money of the United States of America (such note
amount appearing in Schedule A as amended from time to time by the Holder and
the Obligor being hereinafter referred to as the “Note Amount”), in immediately
available funds, in accordance with the terms of this promissory note (as same
may be amended, supplemented, restated or replaced from time to time, the
“Note”). The Parties hereby agree that Schedule A shall, as the case may be,
updated by the Obligor and Holder from time to time to reflect the balance of
the Note Amount to reflect any adjustment pursuant to the Purchase Agreement and
such update shall account for an amendment of this Note accordingly.

 



--------------------------------------------------------------------------------

Page  2

 

3.

Interest

The Note Amount shall not bear interest.

 

4.

Payment

Subject to the provisions set out in section 5 below, the Obligor hereby binds
and obliges itself to pay the Note Amount in two equal installments of ten
million dollars US ($10,000,000) (each an “Installment”) each on the following
dates:

 

  a)

On the date that is forty-five days (the “First Maturity Date”) following the
achievement of the First [***] Milestone which achievement shall be no later
than October 30th, 2020; and

 

  b)

On the date that is forty-five days (the “Second Maturity Date”, collectively
with the First Maturity Date, the “Maturity Dates”) following the achievement of
the Second [***] Milestone which achievement shall be no later than April 30th,
2021.

If an installment on this Note becomes due and payable on a day other than a
Business Day, then the payment to be made on that date shall be made on the
immediately following Business Day.

In addition, the Note Amount shall become due and payable upon the request of
the Holder, if the Installment due on a Maturity Date is not paid within five
(5) Business Days following written notice from Holder of failure to pay such
Installment.

 

5.

Note Amount Adjustment

In accordance with Section 2.05 of the Purchase Agreement:

 

  a)

in the event that the First [***] Milestone is not met on or before October
30th, 2020, then a negative adjustment is to be made to the Purchase Price in
the amount of the First [***] Milestone Payment, which amount shall be deducted
from the aggregate amount of the Note Amount;

 

  b)

in the event that the First [***] Milestone is met between September 30th, 2020
and October 30th, 2020, then in accordance with paragraph 2.05(c) of the
Purchase Agreement, a negative adjustment is to be made to the Purchase Price in
an amount equal to one percent (1%) of the First [***] Milestone Payment per day
by which the First [***] Milestone is delayed between September 30th, 2020 and
October 30th, 2020, which amount shall be deducted from the aggregate amount of
the Note Amount;

 

  c)

in the event that the Second [***] Milestone is not met on or before April 30th,
2021, then a negative adjustment is to be made to the Purchase Price in the
amount of the Second [***] Milestone Payment, which amount shall be deducted
from the aggregate amount of the Note Amount; and



--------------------------------------------------------------------------------

Page  3

 

  d)

in the event that the Second [***] Milestone is met between March 31st, 2021 and
April 30th, 2021, then in accordance with
paragraph 2.05(c), a negative adjustment is to be made to the Purchase Price in
an amount equal to one percent (1%) of the Second [***] Milestone Payment per
day by which the Second [***] Milestone is delayed between March 31st, 2021 and
April 30th, 2021, which amount shall be deducted from the aggregate amount of
the Note Amount.

 

  e)

The Parties hereby acknowledge and confirm that in the event that (i) the First
[***] Milestone is not met on or before October 30th, 2020, and (ii) the Second
[***] Milestone is not met on or before April 30th, 2021, then the Note Amount
shall be equal to zero dollars ($0) and this Note shall be deemed and cancelled
as of May 1st, 2021.

 

6.

Purchase Agreement

The payment of this Note is subject to the terms and conditions of the Purchase
Agreement. This Note is only payable to the extent payable under the Purchase
Agreement.

 

7.

Issue of a Replacement Upon Loss of the Note

In case of damage or loss, destruction or theft of this Note, the Obligor shall
issue, execute and deliver a new Note entirely consistent with the present Note,
in exchange of and as substitution for this Note.

 

8.

Further Assurances

Each of the Parties shall from time to time execute and deliver all such further
documents and instruments and do all acts and things as another Party may,
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Note.

 

9.

Assignment

This Note shall bind, benefit, and be enforceable by and against the Obligor and
the Holder and their respective successors and assigns. This Note is not
negotiable and no Party shall in any manner assign any of its rights or
obligations under this Note without the express prior written consent of the
other Parties. The Obligor and the Holder acknowledge that the Obligor and
GenePOC Canada Inc., a company governed by the laws of British Columbia and the
subsidiary company of the Obligor, intend to amalgamate on or shortly after the
date of this Note under the Business Corporations Act (British Columbia). Such
amalgamation will not constitute an assignment for the purposes of this section
and the company resulting from such amalgamation shall remain and become the
Obligor.

 

10.

Governing Law

This Note shall be governed by and construed and interpreted in accordance with
the laws of the province of Québec and the federal laws of Canada applicable
therein.



--------------------------------------------------------------------------------

Page  4

 

  MERIDIAN BIOSCIENCE CANADA INC. By:     /s/ Jack Kenny   Jack Kenny, Director
  GENEPOC INC. By:   /s/ Patrice Allibert   Patrice Allibert, President

 



--------------------------------------------------------------------------------

SCHEDULE A

NOTE AMOUNT

 

Date

 

Adjustment, as the case may be

  

Note Amount Balance

 

First Maturity Date

     US$ 10,000,000  

Second Maturity Date

     US$ 10,000,000  